This opinion was flied for ~~                 c-:·
                                                               at B ~ oo e-rn on          b1
                                                                                       ov · g. =>, .,.J.o'l..:.:>

                                                                    ~~
                                                                  ~..)3onald R. Carpenter-d'-
                                                                       Supreme Court Clerk


    IN THE SUPREME COURT OF THE STATE OF WASHINGTON


WESTERN PLAZA, LLC,                            )
                                                )
              Petitioner,                       )                          No. 90179-1
                                                )
v.                                              )                            En Bane
                                                )
NORMA TISON,                                    )
                                                )       Filed         NOV 2 5 2015
               Respondent.                      )
                                                )



      WIGGINS,      J.-This    is   an   unlawful   detainer      action     subject      to    the

Manufactured/Mobile Home Landlord-Tenant Act (MHLTA), chapter 59.20 RCW. At

issue is whether a provision in a mobile home lot lease that purports to limit the

landlord's ability to increase the rent when the lease renews conflicts with the MHLTA

and whether the lease violates the statute of frauds. We hold that the provision is

permissible under the MHLTA and that the writing and signatures on the lease satisfy

the statute of frauds applicable to rental agreements for mobile home lots. 1 We affirm

the Court of Appeals.




1 The MHLTA applies to both "manufactured homes" and "mobile homes," though it uses
slightly different definitions for each. Compare RCW 59.20.030(6), with RCW 59.20.030(8).
This opinion uses the term "mobile home" for convenience.
Western Plaza, LLC v. Tison, No. 90179-1


                                           FACTS 2

      Norma Tison entered into a lease for a mobile home lot in October 2001. The

lease was executed on a preprinted form prepared by Manufactured Housing

Communities of Washington. It was a one-year lease with several handwritten

provisions that Tison specifically negotiated. Relevant to this case, the lease called

for a monthly rent of $345 and contained      a   negotiated provision (hereafter rent cap

provision) that stated, "Every other year, rent will be raised no more than $10.00 for

remaining tenancy."

       Petitioner Western Plaza LLC purchased the mobile home park in February

2008. At that time, Tison's monthly rent was $375. 3 In March 2009, Western Plaza

sent Tison a notice that her rent would be increased to $405 starting in July 2009.

Tison began paying $385 per month, consistent with the rent cap provision; the parties

dispute how these payments were considered by Western Plaza, and there is nothing

in the record that indicates whether Western Plaza contemporaneously rejected any

of Tison's $385 payments or indicated to her that it considered those payments partial.

Regardless, this dispute does not affect the outcome of this appeal. 4

       In June 2011, Western Plaza informed Tison that her rent would increase to

$495 starting in October 2011. Relying on the rent cap provision, Tison attempted to


2 The trial court decided this case on cross motions for summary judgment, and there are
disputed facts. However, these disputed facts do not affect the outcome of this appeal.
3 Tyson's rent increased to $355 in October 2003, to $365 in October 2005, and to $375 in

October 2007, consistent with the rent cap provision.
4 Because we hold that Tison's lease satisfied the requirements of the MHLTA statute of

frauds, we do not consider Tison's alternate argument that Western Plaza's acceptance of
her payments constitutes part performance. Thus, the resolution of these disputed facts is
irrelevant to this appeal.


                                              2
Western Plaza, LLC v. Tison, No. 90179-1


pay the $395 she believed was due. 5 Western Plaza rejected her payments and

initiated this unlawful detainer action.

         Tison moved for summary judgment, arguing that Western Plaza was bound by

the rent cap provision. Western Plaza argued that the rent cap provision was not

enforceable because it conflicted with the MHLTA and violated the statute of frauds.

The trial court denied Tison's motion for summary judgment and resolved the unlawful

detainer action in Western Plaza's favor. The Court of Appeals reversed. W Plaza,

LLC v. Tison, 180 Wash. App. 17, 322 P.3d 1, review granted, 181 Wash. 2d 1022, 336 P.3d
1165 (2014). We granted Western Plaza's petition for review and now affirm.

                                           ANALYSIS

         The issue before us is whether the rent cap provision in Tison's lease is

prohibited by the MHLTA, chapter 59.20 RCW. We are also asked to determine

whether the rent cap provision violates the statute of frauds. To answer these

questions, we apply well-established principles of statutory interpretation to chapter

59.20 RCW. These principles lead us to conclude that the MHLTA does not prohibit

the rent cap provision and that Tison's lease does not violate the statute of frauds

applicable to her mobile home lot lease. Further, we award Tison reasonable costs

and attorney fees pursuant to RCW 59.20.110.

    I.   Standard of Review

         We review questions of statutory interpretation de novo. Ass'n of Wash. Spirits

& Wine Distribs. v. Wash. State Liquor Control Bd., 182 Wash. 2d 342, 350, 340 P.3d 849



5This calculation is based on a $10 increase to $385 in 2009 and a $10 increase to $395 in
2011.

                                              3
Western Plaza, LLC v. Tison, No. 90179-1


(2015). The court discerns legislative intent from the plain language enacted by the

legislature, considering the text of the provision in question, the context of the statute

in which the provision is found, related provisions, amendments to the provision, and

the statutory scheme as a whole. /d. (citing Oep't of Ecology v. Campbell & Gwinn,

LLC, 146 Wash. 2d 1, 9-10, 43 P.3d 4 (2002)).

 II.   The MHLTA Does Not Prohibit the Rent Cap Provision

       The MHLTA controls the legal rights, remedies, and obligations arising from a

rental agreement between a landlord and tenant regarding a mobile home lot. Western

Plaza argues that the MHLTA does not allow the rent cap provision in Tison's lease to

be enforced. We disagree because the MHLTA does not prohibit a properly executed

agreement that limits the frequency of such rent increases.

       RCW 59.20.090(2) provides, "A landlord seeking to increase the rent upon

expiration of the term of a rental agreement of any duration shall notify the tenant in

writing three months prior to the effective date of any increase in rent." By its plain

language, RCW 59.20.090(2) does not give a landlord an immutable right to increase

rent; it is a "limitation" on rent increases. McGahuey     v. Hwang, 104 Wash. App. 176,
182, '15 P.3d 672 (2001 ). The parties to an individual lease are free to set further limits.

Cf Little Mountain Estates Tenants Ass'n v. Little Mountain Estates MHC, LLC, 169
Wash. 2d 265, 269 n.2, 236 P.3d 193 (201 0). Furthermore, RCW 59.20.060, which sets

out the required and prohibited provisions in MHLTA leases, specifically discusses rent

increases and does not prohibit rent cap limitations like the one in Tison's lease. See

RCW 59.20.060(2)(c). The Court of Appeals correctly determined that the MHLTA

does not prohibit the rent cap provision.


                                              4
Western Plaza; LLC v. Tison, No. 90179-·1


Ill.     The Rent Cap Provision Does Not Violate the Statute of Frauds

         Washington's statute of frauds is purely statutory. Labor Hall Ass'n   v.   Danielsen,

24 Wash. 2d 75, 87, 163 P.2d 167 (1945). This issue, therefore, is one of statutory

interpretation. "Our fundamental purpose in construing statutes is to ascertain and

carry out the intent of the legislature." In re Marriage of Schneider, 1'73 Wn.2d 353,

363, 268 P.3d 215 (2011 ). We determine legislative intent from the plain language

enacted by the legislature, considering the text of the provision in question, the context

of the statute in which the provision is found, related provisions, amendments to the

provision, and the statutory scheme as a whole. Campbell & Gwinn, LLC, 146 Wash. 2d

at 9-12.

       A. Summary of Analysis

         There are two statutes of frauds that are potentially applicable to the Tison

lease: RCW 59.04.01 0, titled "Tenancies[6l from year to year abolished except under

written contract"; and RCW 59.20.060, titled "Rental agreements-Required

contents-Prohibited provisions." 7 (Boldface omitted.) Though neither is called a

statute of frauds, these statutes govern the formal requirements for creating a valid

lease. In deciding which of these statutes of frauds to apply to the MHLTA, we




6
  A "tenancy" is "[t]he possession or occupancy of land under a lease." BLACK's LAW
DICTIONARY 1694 (10th ed. 2014).
7 There are two additional statutes of frauds governing interests in real estate: RCW

59.18.21 0, the residential landlord-tenant statute of frauds, and RCW 64.04.01 0, the general
real estate statute of frauds. The Residential Landlord-Tenant Act of 1973, chapter 59.18
RCW, governs rentals of mobile homes, manufactured homes, or park models themselves; it
does not govern tenancies regarding a mobile home lot separate from a mobile home itself.
RCW 59.20.040. As discussed in greater detail below, RCW 59.04.010 creates an exception
to, and takes the place of, RCW 64.04.01 0 for tenancies.

                                              5
Western Plaza, LLC   v. Tison, No. 90179-1

conclude that a lease under the MHLTA should be governed by the statute of frauds

in the MHLTA.

       RCW 59.20.060 requires that a lease be in writing and be signed by the parties.

It provides in relevant part:

       (1) Any mobile home space tenancy regardless of the term, shall be
       based upon a written rental agreement, signed by the parties, which shall
       contain:

            (a) The terms for the payment of rent, including time and place, and
       any additional charges to be paid by the tenant. Additional charges that
       occur less frequently than monthly shall be itemized in a billing to the
       tenant;



            (j) A written description, picture, plan, or map of the boundaries of a
       mobile home space sufficient to inform the tenant of the exact location of
       the tenant's space in relation to other tenants' spaces.

RCW 59.20.060 is clearly a statute of frauds because it includes the same formal

elements required by the common law statute of frauds. Compare RCW 59.20.060,

with RESTATEMENT (SECOND) OF PROPERTY § 2.2 (1977). Neither this statute nor

chapter 59.20 RCW mentions the necessity of an acknowledgement, and we have

never interpreted the MHLTA to require acknowledgement.

       RCW 59.04.010 is the general tenancies statute of frauds (chapter 59.04 RCW

is titled "Tenancies" (formatting omitted)). RCW 59.04.010 refers expressly to

tenancies and leases; it is a special statute of frauds that creates an exception to, and

takes the place of, the general real estate statute of frauds, RCW 64.04.010, 8 for



8RCW 64.04.01 0, the real estate statute of frauds, is a general statutory provision. RCW
64.04.010 provides that "[e]very conveyance of real estate, or any interest therein, and every


                                              6
Western Plaza, LLC v. Tison, No. 90179-1


tenancies. Danielsen, 24 Wash. 2d at 87 (concluding that legislature must have intended

to modify the deed requirements of RCW 64.04.010 when it enacted RCW 59.04.01 0).

It provides:

       Tenancies from year to year[ 9l are hereby abolished except when the
       same are created by express written contract. Leases may be in writing
       or print, or partly in writing and partly in print, and shall be legal and valid
       for any term or period not exceeding one year, without·acknowledgment,
       witnesses or seals.

       RCW 59.04.010 requires a lease to be in writing; leases over one year are legal

if they are in writing and acknowledged. As discussed below, the MHLTA presumes

that a lease is for one year and that any lease automatically renews. See RCW

59.20.090(1 ). Uncler Washington law, any automatic lease renewal must be added to

the term of the lease for determining compliance with the statute of frauds. Danielsen,
24 Wash. 2d at 85. Thus, if RCW 59.04.010 applied to MHLTA leases, the presumption

would be that every manufactured home lot lease would need to be acknowledged.

Tison's lease satisfies the requirements of only the MHLTA statute of frauds.

   B. Structure, Language, and Purposes of the MHLTA

    1. Plain language of the statute

       The plain language of chapter 59.20 RCW, supported by the structure of Title

59 RCW, the context in which the statute appears, and the purpose of the MHLTA all

support our conclusion that the MHLTA statute of frauds is the only statute of frauds



contract creating or evidencing any encumbrance upon real estate, shall· be by deed .... "
Under RCW 64.04.020, "[e]very deed shall be in writing, si.gned by the party bound thereby,
and acknowledged by the party before some person authorized by this act to take
acknowledgement of deeds." (Reviser's note omitted.)
9 A "tenancy from year to year" is a periodic tenancy that automatically renews for a year

unless terminated at the end of the year by notice. BLACK'S, supra, at 1694. The default lease
under the MHLTA is a tenancy from year to year. RCW 59.20.090(1).

                                               7
Western Plaza, LLC v. Tison, No. 90179-1


that applies to manufactured home lot leases. First, the plain language of RCW

59.20.040 supports this conclusion:

      This chapter shall regulate and determine legal rights, remedies, and
      obligations arising from any rental agreement between a landlord and a
      tenant regarding a mobile home lot and including specified amenities
                                           .                         '

      within the mobile home park, mobile home park cooperative, or mobile
      home park subdivision, where the tenant has no ownership interest in
      the property or in the association which owns the property, whose uses
      are referred to as a part of the· rent structure paid by the tenant. ...
      Rentals of mobile homes, manufactured homes, or park models
      themselves are governed by the residential landlord-tenant act, chapter
      59.18 RCW.

This action was brought to enforce or determine "legal rights, remedies, and

obligations arising from [a] rental agreement between a landlord and a tenant

regarding a mobile home lot." RCW 59.20.040 tells us that "[t]his chapter"-the

MHLTA-regulates and determines these rights. The conclusion is inescapable that

the statute of frauds established by RCW 59.20.060, requiring a writing but not an

acknowledgement, regulates and determines this case.

   2. The specific language of RCW 59.20.060 controls

       Principles of statutory interpretation also support the conclusion that we apply

the MHLTA statute of frauds to the MHLTA, instead of the earlier enacted and more

general tenancy statute of frauds. A general statutory provision normally yields to a

more specific statutory provision. Waste Mgmt. of Seattle, Inc.     v.   Utils. & Transp.

Comm'n, 123 Wash. 2d 621, 629-30, 869 P.2d 1034 (1994). "To resolve apparent

conflicts between statutes, courts generally give preference to the more specific and

more recently enacted statute." Tunstall v. Bergeson, 141 Wash. 2d 201, 211, 5 P.3d 691

(2000).



                                               8
Western Plaza, LLC v. Tison, No. 90179-1


       RCW 59.04.010 modifies RCW 64.04.010 and is the general statute of frauds

governing tenancies. These statutes, read together, require tenancies for more than

a year to be in writing and to be acknowledged. They have been in effect since the

territorial days. Neither statute expressly incorporates mobile homes or any other

specific type of tenancy.

       In contrast, RCW 59.20.060 is a statute of frauds that relates specifically to

rental agreements for mobile home lots. Mobile home space tenancies "shall be based

upon a written rental agreement [that is] signed by the parties." RCW 59.20.060(1 ).

This is the requirement, regardless of the duration of the tenancy. /d. Additionally, as

discussed in Part 111.8.1 of this opinion, supra, RCW 59.20.040 of the MHLTAexplicitly

distinguishes between the rules governing the rental of mobile home lots from the

rules governing
              . other. tenancies,. such as the rental of mobile homes themselves. It

would be illogical to apply two different statutes of frauds with different requirements

to the same transaction, here a MHLTA rental agreement. Both statutes require a

writing,   but   only   one,   the   general       tenancy   statute   of   frauds,   requires

acknowledgement.

       These statutes can be harmonized only by applying each statute to the specific

transactions they regulate. RCW 64.04.010 applies to the transfer of title and requires

that all conveyances of real estate be in writing and acknowledged, regardless of the

duration of the conveyance. RCW 59.04.010 applies to tenancies generally and

requires that leases over one year be in writing and acknowledged. RCW 59.20.060

applies specifically to mobile horne lots and provides that leases over one year are

valid if they are in writing; it does not require acknowledgement. It is otherwise


                                               9
Western Plaza, LLC v. Tison, No. 90179-1


impossible to reconcile the statutes: a MHLTA lease lasting over a year is either

governed by RCW 59.04.010 and requires acknowledgement or it is governed by

RCW 59.20.060 and it does not.

      There are other irreconcilable differences between the two statutory schemes.

As mentioned earlier, RCW 59.04.01 o; titled "Tenancies from year to year abolished

except under written contract," abolishes tenancies from year to year except when

those tenancies are in writing and acknowledged. (Boldface omitted.) In the absence

of a written agreement, tenancies under chapter 59.04 RCW result in a month-to-

month tenancy, terminable at the will of either party upon proper notice. RCW

59.04.020. In contrast, the default lease under the MHLTA is a tenancy from year to

year. RCW 59.20.090(1 ). In the absence of a written agreement, an unwritten term is

deemed to be for one year and is automatically renewed, at the option of the tenant,

for one year on the anniversary of the tenancy. Gillette    v.   Zakarison, 68 Wash. App. 838,

842, 846 P.2d 574 (1993) (citing RCW 59.20.090(1)). 10

      Any other reading ignores both the differences in the statutory provisions of

Title 59 RCW and the legislature's decision to include an MHLTA-specific statute of

frauds in chapter 59.20 RCW. Chapter 59.18 RCW is the Residential Landlord Tenant

Act of 1973; RCW 59.18.210 continues to provide the formal requirements for


10 We reject Western Plaza's attempts to harmonize the statutes. Western Plaza asserts that
the writing expressly required in all leases by RCW 59.20.060(1) does not establish an
irreconcilable conflict with RCW 64.04.01 O's requirement for greater formality in longer term
leases. However, RCW 64.04.010 requires the same formality for every conveyance
regardless of length; these formalities include writing and acknowledgement. RCW
64.01.01 0, .020. Additionally, even RCW 59.04.010 explicitly requires a writing for every
lease; leases governed by that statute that last for over one year also require
acknowledgement. The requirement of a writing always exists; Western Plaza's reading
would render RCW 59.20.060(1) superfluous.

                                             10
Western Plaza, LLC v. Tison, No. 90179-'1


residential leases. Similarly, RCW 59.04.010 governs leases generally. This statute

continues to apply to commercial leases and other leases not specifically covered by

a separate chapter in Title 59 RCW. The legislature specifically enacted the MHLTA

separately from the Residential Landlord Tenant Act because that act did not address

the need, unique 'to mobile home owners, for stable, long-term tenancy. See 1977

FINAL LEGISLATIVE REPORT, 45th Wash. Leg. at 168.

      We hold that the specific language of the MHLTA statute of frauds trumps the

general requirement that leases for over a year be acknowledged under RCW

59.04.01 0, the general tenancy statute of frauds. RCW 59.20.060 specifically

describes the requirements for complying with the statute of frauds under the MHLTA:

all rental agreements must be based on a written rental agreement that is signed by

the parties, regardless of the duration of the rental. RCW 59.20.060(1 ).

   3. Purpose of the MHLTA

       In addition to being supported by the plain language of RCW 59.20.040 and

.060, this reading best gives effect to the very purposes for which the MHLTA was

enacted. The legislature enacted the MHLTA, chapter 59.20 RCW, in 1977. The bill

report echoes the findings of a 1975 staff report on landlord/tenant relationship

problems in mobile home parks. See OFFICE OF PROGRAM RESEARCH, WASH. HOUSE

OF REPRESENTATIVES, STAFF REPORT ON LANDLORD-TENANT RELATIONSHIP PROBLEMS IN

MOBILE HOME PARKS (1975). The bill report specifically notes that the tenants of

manufactured/mobile home parks have a unique problem: the expense of relocating

their mobile homes if their tenancy is terminated:




                                            11
Western Plaza, LLC v. Tison, No. 90179-1


      The most difficult problem currently experienced by the mobile home plot
      tenant is eviction from a lot with insufficient notice and without cause.
      Eviction can often be more devastating for a mobile home plot tenant
      than for the traditional residential tenant because the tenant of a mobile
      home plot must not only move all of his or her personal possessions, but
      must also expend in the vicinity of $1,000 - $2,000 to move his or her
      mobile home and, what is sometimes even more difficult, find a mover
      and a new lot.

1977 FINAL LEGISLATIVE REPORT, supra, at 168; see a/so Holiday Resort Cmty. Ass'n

v. Echo Lake Assocs., 134 Wash. App. 210, 224, 135 P.3d 499 (legislative purpose in

enacting the MHLTA was to regulate and protect mobile home owners by providing

stable, long-term tenancy for homeowners living in a mobile home park).

      The MHLTA provides for stable, long-term tenancy by creating the presumption

of a year-to-year periodic tenancy. Though it may seem counterintuitive to require only

a writing for long-term leases of mobile home lots when other tenancies expressly

require, acknowledgement for leases over a year, MHLTA leases are fundamentally

different from other tenancies. This difference is deliberate, due at least in part to the

fact that '"[t]he park resident is in the unique position of owning his home while renting

the land on which it is placed."' OFFICE OF PROGRAM RESEARCH, supra, at 1 (quoting

Lyle F. Nyberg, Note, The Community and the Park Owner Versus the Mobile Home

Park Resident:
          .
               Reforming the Landlord-. Tenant Relationship,
                          '      .         .         .       52 B.U. L. REV. 810, 813

(1972)). This unique position results in unequal bargaining power between the park

landlord and the mobile home tenant; these tenants require the security of a longer

term. /d. at 4-5 (noting that short-term leases gave the park owner a near dictatorial

authority because tenants are faced with the option of either abiding by the terms of




                                               12
Western Plaza, LLC v. Tison, No. 90179-1


a new lease, including rent increases or other odious provisions, or relocating their

residence at significant cost).

      The purpose of the real estate statute of frauds is to prevent fraud in contractual

undertakings. Firth v. Lu, 146 Wash. 2d 608, 614, 49 P.3d 117 (2002) (citing Miller v.

McCamish, 78 Wash. 2d 821, 828, 479 P.2d 919 (1971)). The MHLTA specifically

addresses concerns of fraud by requiring that all rental agreements under the MHLTA

must be based on a written rental agreement that is signed by the parties, regardless

of the duration of the rental. RCW 59.20.060(1 ). In most tenancies, acknowledgement

serves as an additional protection against fraud in agreements that would encumber

land for over a year. But unlike most leases, the presumption under the MHLTA is for

a longer-term lease; acknowledgement provides an additional burden but no

additional protections from fraud than a writing provides.

       The legislature created these protections for renters of mobile home lots in the

MHLTA. "Unless otherwise agreed rental agreements shall be for a term of one year,"

and landlords may not "offer a mobile home lot for rent to anyone without offering a

written rental agreement for a term of one year or more." RCW 59.20.090(1 ), .050(1 ).

"Any rental agreement of whatever duration shall be automatically renewed for the

term of the original rental agreement, unless a different specified term is agreed upon."

RCW 59.20.090(1 ).      In the absence of a written agreement, an unwritten term is

deemed to be for one year and is automatically renewed, at the option of the tenant,

for one year on the anniversary of the tenancy. Gillette, 68 Wash. App. at 842 (citing

RCW 59.20.090(1 )). In short, the MHLTAcreates the presumption of a multiyear lease.




                                           13
Western Plaza, LLC v. Tison, No. 90179-1


      As these provisions show, the purpose of the MHLTA was to encourage long-

term leases of at least a year or even longer.. But Western Plaza ignores the

differences between the two statutory schemes and simply urges us to apply the

general statute of frauds to the MHLTA. Under this analysis, any lease running for

more than one year would have to be acknowledged. Requiring acknowledgment

does not advance the legislature's intent to protect tenants through long-term leases-

it is instead an additional burden that strips away the protections the legislature crafted

for mobile home lot tenants.

       Worse yet, applying the general tenancy statute of frauds, RCW 59.04.01 0, to

the MHLTA leads to the conclusion that every MHLTA lease must be acknowledged

unless the parties to the lease have agreed in writing to different terms. This result

follows from RCW 59.20.090, which provides that every MHLTA lease is for one year

unless otherwise specified and that every lease automatically renews unless a party

exercises the right to terminate in terms consistent with the MHLTA. Under

Washington law, any automatic lease renewal must be added to the term of the lease

for determining compliance with the statute of frauds. Danielsen, 24. Wn.2d at 85.

Thus, unless otherwise agreed between the parties, a MHLTA lease is for one year

and automatically renews, making the lease term longer than one year and triggering

the acknowledgement requirement of RCW 59.04.01 0. This cannot have been the

intent of the legislature.

       Indeed, Western Plaza's approach frustrates the legislature's intent to protect

tenants in long-term rental agreements by eviscerating the protections of the MHLTA.

Such resolution would create uncertainty for mobile home tenants in Washington


                                             14
Western Plaza, LLC v. Tison, No. 90179-1


whose leases are similar to Tison's lea$e. Tison's lease is a standard form lease

bearing the legend "prepared for use of paid members of MHCW [(the Manufactured

Housing Communities of Washington)] by legal counsel- 1997." Clerk's Papers (CP)

at 31-32 (formatting omitted). This standard form prepared by industry counsel

includes signature blocks for landlord and tenant but not for acknowledgement. /d.

Assuming that other landlords used this form or a similar one, Western Plaza's

position would enable those landlords to assert the statute of frauds as a defense and

invalidate the lease to the detriment of tenants. We cannot reconcile this reading with

the purpose of the MHLTA.

      We hold that the MHLTA statute of frauds, RCW 59.20.060, is the only

applicable statute of frauds for a manufactured/mobile home lot lease and that Tison's

lease satisfied these statutory requirements. 11

IV.   The Rent Cap Provision Runs with the Land

       Finally, Western Plaza argues that the rent cap provision in Tison's lease is not

enforceable against Western Plaza because it does not touch and concern the land

and so is personal to the former park owner. See 1515-1519 Lakeview Boulevard

Condo. Ass'n v. Apt. Sales Corp., 146 Wash. 2d 194, 202, 43 P.3d 1233 (2002). A

provision that burdens land use in a way that limits the rights normally associated with

ownership touches and concerns the land. !d. at 203-04. The MHLTA applies only to

the lease of mobile home lots rather than leases of mobile homes themselves. RCW

59.20.040. Thus, MHLTA leases relate to land use. The rent cap provision in Tison's


11Because we hold that Tison's lease satisfied the requirements of the MHLTA, we do not
consider Western Plaza's argument that the rent cap provision keeps this lease from being
completed within a year.

                                           15
Western Plaza, LLC v. Tison, No. 90179-1


lease clearly limits the rights normally associated with ownership of a mobile home

park. See RCW 59.20.090(2). Tison's rent cap provision does touch and concern the

land; it is therefore enforceable against Western Plaza.

 V.   Attorney Fees

      Tison requested attorney fees on appeal in compliance with RAP 18.1. Both the

MHLTA and the lease provide that the "prevailing party shall be entitled to reasonable

attorney's fees and costs." RCW 59.20.110; see also CP at 32. Tison is the prevailing

party, and she is therefore entitled to reasonable attorney fees and costs on appeal.

/d.

                                    CONCLUSION

      Properly executed rent cap provisions such as Tison's are permissible under

the MHLTA. Further, the writing and signatures on her lease satisfy the statute of

frauds applicable to rental agreements for mobile home lots under RCW 59.20.060.

We therefore affirm the Court of Appeals and remand for further proceedings

consistent with this opinion, including an award of costs and attorney fees to Tison.




                                           16
Western Plaza, LLC v. Tison, No. 90179-1




      WE CONCUR.




                                           17
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)




                                       No. 90179-1
       YU, J. (dissenting)-! agree with the majority that a rent cap provision is not

prohibited by the Manufactured/Mobile Home Landlord-Tenant Act (MHL TA),

chapter 59.20 RCW. I also agree that the MHLTA allows a landlord to increase

rent with proper notice and procedures. However, I depart from the majority in its

disregard of the statute of frauds for the purpose of reaching a particular result in

this case. Nothing in the MHLTA creates or implies an exemption from the statute

of frauds, which applies to leases of real property. Because Norma Tison's lease

does not comply with the statute of frauds, its specific provisions are subject to

modification upon the lease's annual renewal and the rent cap in this case was not

an enforceable provision that carried forward in perpetuity. I respectfully dissent.

                                       ANALYSIS

       Under RCW 59.04.010, leases "shall be legal and valid for any term or

period not exceeding one year, without acknowledgment, witnesses or seals."

Conversely, to be enforceable for a period greater than one year, a lease must be
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)

acknowledged. 1 Labor Hall Ass 'n v. Danielsen, 24 Wash. 2d 75, 88-89, 163 P .2d 167

(1945); Stevenson v. Parker, 25 Wash. App. 639, 642, 608 P.2d 1263 (1980);

William B. Stoebuck, The Law Between Landlord and Tenant in Washington: Part

I, 49 WASH. L. REV. 291, 316-17 (1974). Nothing in the statutory language,

legislative history, or underlying purposes compels a different result in the

MHL T A context.

A.     MHL TA leases are not exempt from the statute of frauds, and there is no
       irreconcilable conflict between them

       We have the duty to harmonize statutes that relate to the same subject

wherever possible. Beach v. Ed. of Adjustment of Snohomish County, 73 Wash. 2d
343, 346, 438 P.2d 617 (1968). The MHLTA and the statute of frauds plainly

apply to the same subject-leasehold encumbrances on real property. There is no

provision in the MHL TA that explicitly replaces or preempts the general tenancy

statute of frauds. The statute of frauds therefore applies unless it irreconcilably

conflicts with the specific provisions of the MHLTA. See Ass 'n of Wash. Spirits &

Wine Distribs. v. Wash. State Liquor Control Ed., 182 Wash. 2d 342, 356, 340 P.3d
849 (2015); Hallauer v. Spectrum Props., Inc., 143 Wash. 2d 126, 147, 18 P.3d 540

(2001) (where two statutes address related subjects, the more specific statute



1
 Encumbrances on real estate normally must be by deed, and "[a] lease is an [e]ncumbrance."
Richards v. Redelsheimer, 36 Wash. 325, 329, 78 P. 934 (1904). RCW 59.04.010 provides an
exception (not a replacement) forleases of one year or less. Id. at 331.


                                              2
Western Plaza, LLCv. Tison, No. 90179-1
Yu, J. (dissenting)

prevails only "insofar as the statutes conflict"). It does not. While the MHLTA

certainly has provisions modifying some rules applicable to leases generally, these

provisions are perfectly consistent with RCW 59.04.010.

       First, while RCW 59.20.040 provides that certain statutes do or do not apply

in determining "legal rights, remedies, and obligations arising from any rental

agreement between a landlord and a tenant regarding a mobile home lot," all the

specific statutes referenced relate to forcible entry and unlawful detainer actions.

None relate to the formation of leases. This makes perfect sense because the

rights, remedies, and obligations arising from a contract are not the same as

requirements for entering into a contract. The MHLTA also recognizes that both

landlords and tenants must comply with "other applicable statute[s], regulation[s],

or ordinance[s] of the state, county, or municipality" that are not found in the

MHLTA. RCW 59.20.070(5)(b); see also RCW 59.20.080(l)(i).

        Second, while oral leases may be enforceable from month to month, Labor

Hall, 24 Wash. 2d at 87-88, under the MHLTA the tenant is entitled to "a written

rental agreement, signed by the parties," for a lease of any duration, RCW

59.20.060(1). The plain language of this provision ensures a minimum of

formality for all MHLTA leases, even if the tenant chooses to enter a month-to-

month lease. See RCW 59.20.050(1). But the fact that RCW 59.20.060(1) creates

a minimum of formality for even the shortest MHLTA leases does not establish an


                                           3
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)

irreconcilable conflict with RCW 59.04.010's one-year limit on enforcing the

provisions of written, unacknowledged leases.

       Third, the duration of a lease subject to the MHLT A is presumptively one

year. RCW 59.20.090(1). This provision does irreconcilably conflict with the

general rule that where rent is paid on a monthly basis, a lease of indefinite

duration is presumed to be month to month. RCW 59.04.020. But that rule is a

presumption used when interpreting leases that do not comply with the statute of

frauds. Labor Hall, 24 Wash. 2d at 94. The fact that MHLTA leases are subject to a

different interpretative presumption has no bearing on whether they are subject to

the statute of frauds in the first place. This does not mean that every MHL TA

lease must comply with the statute of frauds-it means that a MI--IL T A lease that

does not comply with the statute of frauds is presumptively a one-year lease.

       Finally, the MHL TA also provides that landlords must renew leases upon

their annual expiration unless one of the statutorily enumerated causes for

termination or nonrenewal is met. RCW 59.20.070(5), .080(1), .090(1). The

MHLTA thus contemplates a presumptive lease term of one year (which is clearly

enforceable under RCW 59.04.01 0) and adds a qualified statutory (not absolute

contractual) right to renewal. It does not transform every MHL T A lease into a

year-to-year agreement whose specific provisions must be renewed in perpetuity.

In fact, a landlord acting in good faith has the right to modify the provisions of a


                                           4
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)

lease upon renewal so long as the modifications are not retaliatory and otherwise

comply with the MHLTA's content and notice provisions. See RCW 59.20.020,

.060, .070(5), .090(2); Seashore Villa Ass 'n v. Hagglund Family Ltd. P 'ship, 163
Wash. App. 531, 540-42, 260 P.3d 906 (2011); McGahuey v. Hwang, 104 Wash. App.
176, 182-83, 15 P.3d 672 (2001). There is nothing inconsistent about requiring a

higher level of formality where a contract purports to abrogate this right.

       There is no irreconcilable conflict between the MHL T A and the general

tenancy statute of frauds, and nowhere does the MHL TA contain an explicit or

implicit exemption. Under accepted principles of statutory interpretation, the

statute of frauds applies to MHTLA leases and the analysis should end. In the

interest of comprehensiveness, however, I note that the result compelled by the

plain language is also supported by other sources of legislative intent.

B.     The legislature rejected an exemption from the statute of frauds

       The legislative history unquestionably supports a holding that MHL TA

leases are not exempt from the general tenancy statute of frauds. When we

interpret statutes, "the legislature is presumed to be aware of its past legislation and

judicial interpretations thereof." In reMarriage of Little, 96 Wash. 2d 183, 189-90,

634 P .2d 498 (1981 ). But in this case, we need not merely presume that the

legislature was aware of the existing statute of frauds when it drafted the

MHL TA-the relevant legislative history proves it was.


                                           5
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)

       An early version of the MHLTA proposed by the House ofRepresentatives

would have added a section to chapter 59.04 RCW, making it inapplicable to

MHLTA leases. 1 HOUSE JOURNAL, 45th Leg., 1st Ex. Sess., at 1126, 1131 (Wash.

1977); 1 SENATEJOURNAL, 45th Leg., lstEx. Sess., at 1637,1645 (Wash. 1977);

see also RCW 59.04.900 ("This chapter does not apply to any rental agreement

included under the provisions of chapter 59.18 RCW."). That section did not

become part ofthe MHLTA as ultimately enacted. We must recognize that the

legislature was aware of the statute of frauds, considered its application, and chose

not to exempt MHL T A leases.

C.     Applying the statute of frauds does not undermine the purposes of the
       MHLTA

       Finally, I cannot hold that as a matter of law, applying the statute of frauds

violates the purposes of the MHL T A. In many situations, it will in fact advance

those purposes.

       The MHL T A, like many statutes, serves more than one purpose. Little

Mountain Estates Tenants Ass 'n v. Little Mountain Estates MHC, LLC, 169 Wash. 2d
265, 270, 236 P.3d 193 (2010). It protects tenants who require a stable, low-cost

housing option, specifically including elderly and disabled individuals. !d. (citing

RCW 59.22.01 0(2)). It also ensures that such housing exists in the first place by

making it "economically feasible" to provide it-after all, if it were economically

unfeasible to operate a mobile or manufactured home park where the MHL TA

                                           6
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)

applies, few people would be able to benefit from its protections. Id. Both

purposes could be severely undermined by making every specific provision of

every MHL T A lease enforceable in perpetuity without the formality-particularly

as applied to this case, acknowledged signatures-required for all other long-term

encumbrances on real property.

       From the perspective of economic feasibility for landlords, the statute of

frauds provides stability by ensuring the enforceability of formalized, long-term

arrangements and provides flexibility by preserving the option of less formal,

shorter-term arrangements that can be adjusted to allow economic viability in the

face of changing conditions. Of course, if a landlord drafts a long-term lease and

then seeks to avoid honoring that lease because it violates the statute of frauds, the

MHLTA's "obligation of good faith" would be implicated. 2 RCW 59.20.020.

       From the perspective of tenant protection, the statute of frauds' requirement

of an acknowledged signature is not an empty formality or a bureaucratic hoop to

jump through. It requires an authorized, uninterested third party to certify that the

person to be bound by a contract is (1) the person who actually signs it and (2)



2
 Tison's assertion that "[l]andlords typically do not leave room for any such acknowledgment on
the standard rental agreement forms provided by the Manufactured Housing Communities of
Washington" apparently relies on factual information outside the record. Suppl. Br. ofResp't at
8. Moreover, Tison's argument ignores the fact that acknowledgement may be either "written
upon or annexed to the instrument acknowledged." RCW 64.08.050 (emphasis added). Finally,
the preprinted lease form in this case did not include any terms over one year, and even if it did,
an industry cannot override legislation by simply ignoring it in practice.


                                                 7
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)

entering the contract "freely and voluntarily." RCW 64.08.050; see also RCW

42.44.010(4) (defining "acknowledgement" as "a statement by a person that the

person has executed an instrument as the person's free and voluntary act"). A

public official who is authorized to take acknowledged signatures has the duty to

prevent forgery and to ensure that the person signing the contract is not acting

under duress, coercion, mental incapacity, or some other incompetency. See, e.g.,

RCW 42.44.080(2), .160; Werner v. Werner, 84 Wash. 2d 360, 366-67 & n.1, 526
P.2d 370 (1974); Jackson v. Tatebo, 3 Wash. 456, 462-65, 28 P. 916 (1892). A

private landlord with a direct pecuniary interest does not necessarily have such an

incentive-it is much easier to obtain a favorable agreement with an identity thief

or a person without the capacity to understand the contract's terms or implications.

A particularly dishonest landlord might even add or modify terms to the lease after

the tenant has signed it in an effort to enforce a different agreement than the one

that the tenant thought she was entering into. See Lohnes v. Meenk Lumber Co., 18

Wn.2d 251,252-54, 138 P.2d 885 (1943). With RCW 59.04.010, the legislature

determined that the risk of such unscrupulous behavior was acceptable for leases

that did not exceed one year, but not beyond that.

       In light of the fact that MHL TA-controlled lots are often occupied by "the

low income, elderly, poor and infirmed," RCW 59.22.010(1)(a), the risk of an

identity thief or unscrupulous landlord fraudulently locking a tenant into an


                                           8
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)

unfavorable lease is even greater in this context than it may be in others. This risk

is all the more unacceptable given that many MHL TA leases purport to bind the

tenant for decades to come. See also RCW 59.20.090(4)(a) (If a tenant must

terminate a rental agreement early due to a change in employment, and after "due

diligence and reasonable effort" the landlord cannot find a new tenant "at a fair

rental ... the tenant shall remain liable for the rental specified in the rental

agreement until the lot is rented or the original term ends."). There is no evidence

that Tison's signature was forged or involuntary, but by shaping the law to fit her

specific circumstances, the majority places untold numbers of others at risk. 3

                                      CONCLUSION

       It is the legislature, not the court, that must strike the balance between the

benefits and burdens of applying the general tenancy statute of frauds to MHL TA

leases. The legislature struck that balance in favor of applying it. Because Tison's

lease does not comply with the statute of frauds, its specific provisions are

enforceable only for the presumptive one-year term applicable to all MHL TA

leases. I respectfully dissent.




3
 If applying the statute of frauds would be inequitable based on the facts presented, the proper
approach is to apply the doctrine of part performance. See Berg v. Ting, 125 Wash. 2d 544, 555-56,
559, 886 P.2d 564 (1995). Determining whether part performance applies would require a
remand for additional fact-finding on whether any checks at the lower rent were accepted by
Western Plaza LLC. See majority at 2 & n.4.


                                               9
Western Plaza, LLC v. Tison, No. 90179-1
Yu, J. (dissenting)




                                           10